DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31st, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pg. 12-15 of applicant’s remarks, filed May 31st, 2022, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen (US 20130231580 A1) and Gordon (CA 2706640 A1).  Chen teaches the specific classification of the bio-electrical activity that was added in the claim amendments (Paragraph 0055:  “the received the brain wave signals into feature patterns and classifies the feature patterns … an operation result determines that the classification values are two or more consecutive effective preictal signals of seizure”), whereas Gordon explicitly teaches the separate analysis of the signals (Paragraph 0096:  “The waveform of each signal for each electrode is preferably analyzed separately”) .  Therefore, the rejection is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Badower (US 20140051044 A1, cited by applicant) in view of Juffali (JP 2013536053 A), Chen (US 20130231580 A1), and Gordon (CA 2706640 A1).
Regarding claim 1, Badower teaches a method for determining a synthetic signal indicative of bioelectrical activity of an individual (Paragraph 0193:  “the clearest signal by comparing the signal quality from the electrodes”), the method comprising: 
-  continuously acquiring (Paragraph 0242:  “ the continual recording and measuring of patient vitals and/or other physiological and/or neurological condition(s)”) at least two measurement signals respectively representative of two physiological electrical signals of the individual by at least two electrodes placed in contact with or in proximity to the individual (Paragraph 0108:  “include a first set of electrodes to read an electrical signal from a tissue of a subject and a second set of electrodes to read the electrical signal” and Paragraph 0243:  “The example systems and headsets disclosed herein also include on-board storage, processor, time tracking and spectral tracking to enable continuous charting/status evaluation for patients”), 
- continuously constructing (Paragraph 0243:  “continuous charting/status evaluation for patients”) at least two time series of confidence indices respectively associated with the at least two measurement signals (Paragraph 0243:  “The example systems and headsets disclosed herein also include on-board storage, processor, time tracking and spectral tracking to enable continuous charting/status evaluation for patients”) from said at least two measurement signals (Paragraph 0128:  “An example method disclosed herein includes evaluating a first property of a first neurological signal, determining if the first neurological signal complies with a quality threshold based on the first property, evaluating a second property of a second neurological signal and determining if the second neurological signal complies with the quality threshold based on the second property.” and Paragraph 0130:  “the compliance with the quality threshold is based on a comparison of the first, second, third or fourth neurological signal to a reference value. In some such examples, the reference value comprises an absolute threshold), 
- continuously determining (Paragraph 0243:  “continuous charting/status evaluation for patients”)  a synthetic signal from said at least two measurement signals and from said at least two time series of confidence indices (Paragraph 0193:  “a user or an automated analyzer could determine which electrodes are most optimally in contact with the scalp and gathering the clearest signal by comparing the signal quality from the electrodes. Electrodes in the vicinity with lower signal quality may then be ignored” (The clearest signal being interpreted as the synthetic signal due to being based off of the quality thresholds and signals from the electrodes)).
Badower fails to teach of continuously and separately analyzing each of said at least two measurement signals in order to identify, characterize, and classify predefined patterns of bioelectrical activity distinctly with respect to one another before constructing a list of predefined patterns constituting the synthetic signal according to the confidence indices, 2Docket No. 7179-0291 Appln. No. 16/465,837 
associating each of said at least two measurement signals with a list of identified patterns by analyzing said each of said at least two measurement signals, each of the identified patterns being associated with a recording time instant or time window in an associated measurement signal of the at least two measurement signals, the synthetic signal comprising a list of predefined patterns of bioelectrical activity associated with acquisition time instants or time windows, and 
constructing the list of predefined patterns constituting the synthetic signal from each list of identified patterns associated with each of the at least two measurement signals, each identified pattern of each of said lists of identified patterns being weighted by a confidence index, among the confidence indices, associated with one of the at least two measurement signals for the recording time instant or time window associated with said identified pattern.
Juffali teaches of continuously (Description of Embodiments:  “continuously monitored in 10 seconds in real time”) analyzing (Description of Embodiments:  “continuously monitored in 10 seconds in real time”) each of said at least two measurement signals in order to identify and characterize (Description of Embodiments:  “A significant pattern is a pattern that occurs more than once, but other threshold limits can be selected”:  significant pattern is characterization of an identified pattern) predefined patterns of bioelectrical activity distinctly with respect to one another before constructing a list of predefined patterns constituting the synthetic signal according to the confidence indices (Description of Embodiments:  “39090 patterns were identified” and “Predicting or determining whether a neurological event will occur can be performed by comparing the real-time pattern relative or absolute to stored parameters, predetermined patterns and thresholds”), 2Docket No. 7179-0291 Appln. No. 16/465,837 
associating each of said at least two measurement signals with a list of various identified patterns by analyzing said each of said at least two measurement signals (Description of Embodiments:  “The N-gram process in the pattern search module 4 extracts all patterns in the signal. When the patterns are extracted, the number of significant patterns is counted”), each of the identified patterns being associated with a recording time instant or time window in an associated measurement signal of the at least two measurement signals (Description of Embodiments:  “The N-gram process in the pattern search module 4 extracts all patterns in the signal. When the patterns are extracted, the number of significant patterns is counted”), the synthetic signal comprising a list of predefined patterns of bioelectrical activity associated with acquisition time instants or time windows (Fig. 7:  All timestamps of signal are associated with the identified patterns at that respective timestamp.  The graph associates the number of patterns based on time as a synthetic signal), and 
constructing the list of predefined patterns constituting the synthetic signal from each of the lists of various identified patterns associated with each of the at least two measurement signals, each identified pattern of each of said lists of various identified patterns being weighted by a confidence index (Description of Embodiments: “When the patterns are extracted, the number of significant patterns is counted. A significant pattern is a pattern that occurs more than once, but other threshold limits can be selected and can be changed to different pattern sizes. Larger pattern sizes, i.e., longer repetitions of patterns with longer column lengths, are reduced”), among the confidence indices, associated with one of the at least two measurement signals for the recording time instant or time window associated with said identified pattern (Fig. 7:  All timestamps of signal are associated with the identified patterns at that respective timestamp).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal analysis of Badower to include the pattern recognition and classification of Juffali, because it allows for the distinguishing of states during a seizure (Description of Embodiments:  “use these patterns to distinguish states during epileptic seizures”). The weighting in Juffali is based on its classification of significance, but it would be obvious to one skilled in the art that the weighting could be substituted for the confidence indices taught by Badower as an obvious alternative for quality/significance given the aforementioned combination described in the 103 rejection.
Juffali further fails to teach wherein the predefined patterns are classified.
Chen teaches wherein the predefined patterns are classified (Paragraph 0055:  “the received the brain wave signals into feature patterns and classifies the feature patterns … an operation result determines that the classification values are two or more consecutive effective preictal signals of seizure”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern recognition of Badower and Juffali to incorporate the classification taught by Chen, because it allows for accurate predictions of certain conditions, like seizures for example (Paragraph 0055 of Chen).
Badower, Juffali, and Chen teach analyzing multiple signals, but do not teach explicitly analyzing the signals separately. 
Gordon teaches analyzing the signals separately (Paragraph 0096:  “The waveform of each signal for each electrode is preferably analyzed separately”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Badower, Juffali, and Chen to incorporate the separate analysis explicitly taught by Gordon, because each signal can have different strengths than one another (Paragraph 0096 of Gordon).

Regarding claim 11, Badower teaches a device to acquire a synthetic signal indicative of bioelectrical activity (Paragraph 0193:  “the clearest signal by comparing the signal quality from the electrodes”) of an individual, the device comprising: 
- at least two electrodes configured to be placed in contact with, or in proximity to, the  individual, in order to continuously acquire at least two measurement signals respectively representative of two physiological electrical signals (Paragraph 0108:  “include a first set of electrodes to read an electrical signal from a tissue of a subject and a second set of electrodes to read the electrical signal” and Paragraph 0243:  “The example systems and headsets disclosed herein also include on-board storage, processor, time tracking and spectral tracking to enable continuous charting/status evaluation for patients”), 
- a processor (Paragraph 0221:  “the processing unit 3604”) comprising 
- inputs configured to receive the at least two measurement signals 20from the at least two electrodes (Paragraph 0108:  “include a first set of electrodes to read an electrical signal from a tissue of a subject and a second set of electrodes to read the electrical signal” and Paragraph 0243:  “The example systems and headsets disclosed herein also include on-board storage, processor, time tracking and spectral tracking to enable continuous charting/status evaluation for patients”), and 
- the processor being configured to continuously construct from the at least two measurement signals, at least two time series of confidence indices respectively associated with one of said at least two measurement signals (Paragraph 0128:  “An example method disclosed herein includes evaluating a first property of a first neurological signal, determining if the first neurological signal complies with a quality threshold based on the first property, evaluating a second property of a second neurological signal and determining if the second neurological signal complies with the quality threshold based on the second property.” and Paragraph 0130:  “the compliance with the quality threshold is based on a comparison of the first, second, third or fourth neurological signal to a reference value. In some such examples, the reference value comprises an absolute threshold), and
- continuously determine a synthetic signal based on said at least two measurement signals and said at least two time series of confidence indices (Paragraph 0193:  “a user or an automated analyzer could determine which electrodes are most optimally in contact with the scalp and gathering the clearest signal by comparing the signal quality from the electrodes. Electrodes in the vicinity with lower signal quality may then be ignored” (The clearest signal being interpreted as the synthetic signal due to being based off of the quality thresholds and signals from the electrodes)).
Badower fails to teach of continuously and separately analyzing each of said at least two measurement signals in order to identify, characterize, and classify predefined patterns of bioelectrical activity distinctly with respect to one another before constructing a list of predefined patterns constituting the synthetic signal according to the confidence indices, 2Docket No. 7179-0291 Appln. No. 16/465,837 
associating each of said at least two measurement signals with a list of various identified patterns by analyzing said each of said at least two measurement signals, each of the identified patterns being associated with a recording time instant or time window in an associated measurement signal of the at least two measurement signals, the synthetic signal comprising a list of predefined patterns of bioelectrical activity associated with acquisition time instants or time windows, and 
constructing the list of predefined patterns constituting the synthetic signal from each of the lists of various identified patterns associated with each of the at least two measurement signals, each identified pattern of each of said lists of various identified patterns being weighted by a confidence index, among the confidence indices, associated with one of the at least two measurement signals for the recording time instant or time window associated with said identified pattern.
Juffali teaches of continuously analyzing (Description of Embodiments:  “continuously monitored in 10 seconds in real time”) each of said at least two measurement signals in order to identify and characterize (Description of Embodiments:  “A significant pattern is a pattern that occurs more than once, but other threshold limits can be selected”:  significant pattern is characterization of an identified pattern) predefined patterns of bioelectrical activity distinctly with respect to one another before constructing a list of predefined patterns constituting the synthetic signal according to the confidence indices (Description of Embodiments:  “39090 patterns were identified” and “Predicting or determining whether a neurological event will occur can be performed by comparing the real-time pattern relative or absolute to stored parameters, predetermined patterns and thresholds”), 2Docket No. 7179-0291 Appln. No. 16/465,837 
associating each of said at least two measurement signals with a list of various identified patterns by analyzing said each of said at least two measurement signals (Description of Embodiments:  “The N-gram process in the pattern search module 4 extracts all patterns in the signal. When the patterns are extracted, the number of significant patterns is counted”), each of the identified patterns being associated with a recording time instant or time window in an associated measurement signal of the at least two measurement signals (Description of Embodiments:  “The N-gram process in the pattern search module 4 extracts all patterns in the signal. When the patterns are extracted, the number of significant patterns is counted”), the synthetic signal comprising a list of predefined patterns of bioelectrical activity associated with acquisition time instants or time windows (Fig. 7:  All timestamps of signal are associated with the identified patterns at that respective timestamp.  The graph associates the number of patterns based on time as a synthetic signal), and 
constructing the list of predefined patterns constituting the synthetic signal from each of the lists of various identified patterns associated with each of the at least two measurement signals, each identified pattern of each of said lists of various identified patterns being weighted by a confidence index (Description of Embodiments: “When the patterns are extracted, the number of significant patterns is counted. A significant pattern is a pattern that occurs more than once, but other threshold limits can be selected and can be changed to different pattern sizes. Larger pattern sizes, i.e., longer repetitions of patterns with longer column lengths, are reduced”), among the confidence indices, associated with one of the at least two measurement signals for the recording time instant or time window associated with said identified pattern (Fig. 7:  All timestamps of signal are associated with the identified patterns at that respective timestamp).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal analysis of Badower to include the pattern recognition and classification of Juffali, because it allows for the distinguishing of states during a seizure (Description of Embodiments:  “use these patterns to distinguish states during epileptic seizures”). The weighting in Juffali is based on its classification of significance, but it would be obvious to one skilled in the art that the weighting could be substituted for the confidence indices taught by Badower as an obvious alternative for quality/significance given the aforementioned combination described in the 103 rejection.
Juffali further fails to teach wherein the predefined patterns are classified.
Chen teaches wherein the predefined patterns are classified (Paragraph 0055:  “the received the brain wave signals into feature patterns and classifies the feature patterns … an operation result determines that the classification values are two or more consecutive effective preictal signals of seizure”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern recognition of Badower and Juffali to incorporate the classification taught by Chen, because it allows for accurate predictions of certain conditions, like seizures for example (Paragraph 0055 of Chen).
Badower, Juffali, and Chen teach analyzing multiple signals, but do not teach explicitly analyzing the signals separately. 
Gordon teaches analyzing the signals separately (Paragraph 0096:  “The waveform of each signal for each electrode is preferably analyzed separately”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Badower, Juffali, and Chen to incorporate the separate analysis explicitly taught by Gordon, because each signal can have different strengths than one another (Paragraph 0096 of Gordon).

Regarding claim 2, Badower teaches a method wherein each of the at least two measurement signals is obtained from a differential measurement between two measurement electrodes, between a measurement electrode and a bias electrode (Paragraph 0170:  “The potential between a driven ground electrode 806 and a data electrode 808 is measured by applying bio-potential electrodes on the head of the subject 802”), or between a bias electrode and an internal ground of a measurement signals processor.

Regarding claims 3 and 12, Badower teaches a method wherein each of the at least two time series of confidence indices are respectively constructed as a function of at least one among the power of at least one of the at least two measurement signals (Paragraph 0130:  “the compliance with the quality threshold is based on a comparison of the first, second, third or fourth neurological signal to a reference value. In some such examples, the reference value comprises an absolute threshold”), the power of the derivative of said at least one of the at least two measurement signals, the powers of the frequency bands of said at least one of the at least two measurement signals, a zero-crossing rate of said at least one of the at least two measurement signals, and a detection of saturation of said at least one of the at least two measurement signals.

Regarding claims 4 and 13-14, Badower teaches a method wherein, in order to determine the synthetic signal, a time series of synthetic signal values is determined such that, at each instant of the time series of synthetic signal values, the synthetic signal value corresponds to the value of one of the at least two measurement signals associated with a highest confidence index among the confidence idiocies for said instant (Paragraph 0193:  “Furthermore, due to a large number of electrodes, a user or an automated analyzer could determine which electrodes are most optimally in contact with the scalp and gathering the clearest signal by comparing the signal quality from the electrodes. Electrodes in the vicinity with lower signal quality may then be ignored. In addition, if an electrode has a relatively weak signal and an adjacent electrode has a stronger signal, the user or automated analyzer can utilize the stronger signal and ignore the weaker signal”).

Regarding claim 9, Badower fails to teach a method wherein, for each recording time instant or time window in an associated measurement signal among the at least two measurement signals, and for each pattern of the list of identified patterns, a probability of an event associated with the pattern taking place is determined.
	Juffali teaches a method wherein, for each recording time instant or time window in an associated measurement signal among the at least two measurement signals, and for each pattern of the list of identified patterns, a probability of an event associated with the pattern taking place is determined (Description of Embodiments:  “Predicting or determining whether a neurological event will occur can be performed by comparing the real-time pattern relative or absolute to stored parameters, predetermined patterns and thresholds”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal analysis of Badower to include the pattern recognition and classification of Juffali, because it allows for the distinguishing of states during a seizure (Description of Embodiments:  “use these patterns to distinguish states during epileptic seizures”).

Regarding claim 10, Badower further teaches wherein a virtual reference is determined from a measurement of the potential of a measurement electrode or a bias electrode and as a function of a measurement of a current exchanged between a bias electrode and the individual (Paragraphs 0176-0177).

Regarding claim 21, Badower fails to teach wherein the list of identified patterns comprises patterns associated with one of oscillations, sigma waves, K-complexes, rhythms, micro-awakenings, and alpha rhythms 
Juffali teaches wherein the list of identified patterns comprises patterns associated with one of oscillations, sigma waves, K-complexes, rhythms, micro-awakenings, and alpha rhythms (Description of Embodiments:  “Electrical signals generated from the brain include rhythmic patterns”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal analysis of Badower to include the pattern recognition and classification of Juffali, because it allows for the distinguishing of states during a seizure (Description of Embodiments:  “use these patterns to distinguish states during epileptic seizures”).

Claims 5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Badower, Juffali, and Chen in view of en-Haim (US 20160302684 A1, cited by applicant).
Regarding claims 5 and 15-17, Badower, Juffali, and Chen fail to explicitly teach a method wherein, in order to determine the synthetic signal, a time series of synthetic signal values is determined such that, at each instant of the time series of synthetic signal values, the synthetic signal value corresponds to a weighted average of the values of the at least two measurement signals, each value of the at least two measurement signals being respectively weighted according to a confidence index, among the confidence indices, respectively associated with each of the at least two measurement signals for said instant.  Badower teaches of averaging the signal to improve quality (Paragraph 0192), but it does not explicitly use a weighted average.
en-Haim teaches a method wherein, in order to determine the synthetic signal, a time series of synthetic signal values is determined such that, at each instant of the time series of synthetic signal values, the synthetic signal value corresponds to a weighted average of the values of the at least two measurement signals, each value of the at least two measurement signals being respectively weighted according to a confidence index, among the confidence indices, respectively associated with each of the at least two measurement signals for said instant (Paragraph 0104:  “The signals from each electrode may be weighted based on the signal quality and combined to provide a single value for the R timing The signals from each electrode may be weighted based on the signal quality and combined to provide a single value for the R timing”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the average of Badower, Juffali, and Chen to include the weighted average of en-Haim, because the resultant signal can be better used to identify conditions (Paragraph 0107 of en-Haim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791